DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 7-9, filed May 12, 2022, with respect to claims 1-6 have been fully considered and are persuasive.  The rejection of December 13, 2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“the developing roller rotation drive unit rotationally drives each of the developing roller, the squeeze roller, and the cleaning roller in a state where the liquid developer supplied to the developer container by the supply device has reached the supply position, 
the voltage application unit applies the voltage to none of the developing roller, the squeeze roller, and the cleaning roller until the developing roller rotates by 360° at least once after the developing roller rotation drive unit starts rotational driving of the developing roller in a state which the liquid developer supplied to the developer container by the supply device has reached the supply position, and
the voltage application unit applies the voltage to each of the developing roller, the squeeze roller, and the cleaning roller after the developing roller rotates by 360° at least once after the developing roller rotation drive unit starts the rotational driving of the developing roller in the state in which the liquid developer supplied to the developer container by the supply device has reached the supply position,” [emphasis added]. Claims 2-6 are considered allowable by virtue of their dependence on claim 1.
Nishikawa US 6,512,907 teaches a liquid developing image forming apparatus with a squeeze roller. However, Nishikawa fails to teach or suggest the initial 360° rotation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/Examiner, Art Unit 2852